DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Amended claims 1-20 as submitted on 8/31/22 were considered.  Applicant’s remarks directed at the amended claims were also fully considered, but are moot in view of new rejections made below in response to the amendments.  Any objections and/or rejections not repeated for record were withdrawn due to applicant’s amendments.

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 10 of claim 15, “of the” is recited and should probably be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “the identified sensitive information” in line 8 of claim 1, which lack antecedent basis.  Note that the limitation recited in lines 5-7 establishes that “user data” is compared and identified if the user data matches the pattern.  
Claims not specifically addressed are rejected due to dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozolchyk et al (US 2016/0352695) in view of Crowe et al (US 2017/0337393).
Claims 1, 8, and 15:
	As per claim 8, Kozolchyk discloses:
memory storing instructions (Fig 1A; paragraphs 71, 73, and 77-78); and 
one or more processors configured to execute the instructions to cause the one or more processors (Fig 1A; paragraphs 71, 73, and 77-78) to: 
receive a message that includes user data comprising sensitive information (paragraphs 24-25; Sensitive and non-sensitive user data are received for storage in data storage service); 
identify sensitive information (paragraphs 24-27; Data contain a prefix which indicate which data are to be encrypted or not, i.e. which data are sensitive); 
encrypt the identified sensitive information to generate encrypted sensitive information (paragraphs 24-25); and 
transmit, to the server device, a payload including the message with the encrypted sensitive information substituted for the identified sensitive information (paragraphs 24-26).

Kozolchyz does not teach, but Crowe teaches compare the sensitive information with a pattern to identify the sensitive information that matches the pattern (paragraphs 28-29).  Before the effective filing date of applicant’s claimed invention was made, it would have been obvious to one of ordinary skill in the art to modify Kozolchyz’s invention using Crowe’s teachings in order to identify sensitive information in user data by using pattern matching as taught by Crowe rather than by using data tags/prefixes.  The rationale for why it would have been obvious is that doing so is nothing more than simple substitution of one known element for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  In this case, one merely substitute one component/method used to identify sensitive information for another.

The rejection of claim 8 applies, mutatis mutandis, to claims 1 and 15.  Note that as per claim 15, Kozolchyk and Crowe also disclose invoking a discovery probe against a target device to obtain user data comprising sensitive information from a result of the probe (Kozolchyk: paragraph 25; Form 120 is considered the claimed discovery probe used to obtain both sensitive and non-sensitive user data; Crowe: paragraphs 14, 28, and 31: Search user data to find PII, i.e. discovery of PII).

Claims 2, 9, and 19:
	Kozolchyk and Crowe further discloses wherein the pattern is a regular expression matching an expected format for the sensitive information, and the sensitive information comprises a string (Kozolchyk: paragraphs 24-25; Crowe: paragraphs 28-29).

Claim 3:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of a credit card number (paragraph 25).

Claim 4:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of a social security number (paragraph 25).

Claim 6:
	Kozolchyk and Crowe further disclose wherein receiving the message comprises receiving probe data from a discovery probe prior to comparing the user data comprising the sensitive information with the pattern, wherein the discovery probe is configured to acquire the probe data to be stored in a configuration item of a configuration management database, and wherein the probe data comprises the user data (Kozolchyk: paragraph 25; Form 120 is considered the claimed discovery probe used to obtain both sensitive and non-sensitive user data; Crowe: paragraphs 14, 28, and 31: Search user data to find PII, i.e. discovery of PII, and use of search engine to search various sources to determine how common a user’s name is so that the information can later be used to rank a PII).

Claims 7, 12, and 16:
	As per claim 7, Crowe further discloses comprising receiving a specification of the pattern using a user interface prior to comparing the user data comprising the sensitive information with the pattern (paragraph s 28-29 and 38: Patterns that identifies PII must be defined/specified by a user first at some point.  Additionally, user defines PII type-specific actions based on type of PII).  
While Crowe does not explicitly state that the user interface is a graphical user interface, official notice is taken that graphical user interfaces to receive user input were well known in the art before the effective filing date of applicant’s claimed invention.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention. To utilize a graphical user interface to receive user input to receive the specification of the pattern as graphical user interfaces are user friendly.
The rejection of claim 7 applies, mutatis mutandis, to claims 12 and 16.


Claim 10:
	Kozolchyk and Crowe further disclose wherein the pattern comprises a format indicative of an IP address, a credit card number, a host name, an operating system version, an operating system patch level, a uniform resource locator, a class, a name, a social security number, a binary large object, or any combination thereof (Kozolchyk: paragraph 25; Crowe: paragraphs 14 and 28).

Claim 13:
	Kozolchyk and Crowe further disclose wherein the instructions are configured to cause the one or more processors to invoke a discovery probe against a target device to obtain the data from a result of the discovery probe, wherein receiving the message comprises receiving the data from the discovery probe (Kozolchyk: paragraph 25; Form 120 is considered the claimed discovery probe used to obtain both sensitive and non-sensitive user data; Crowe: paragraphs 14, 28, and 31: Search user data to find PII, i.e. discovery of PII, and use of search engine to search various sources to determine how common a user’s name is so that the information can later be used to rank a PII), and wherein the user data comprises information about computing resources communicatively coupled to a computing device associated with the one or more processors (Crowe: paragraphs 25 and 33).

Claim 14:
	Kozolchyk and Crowe further discloses wherein the pattern comprises a format indicative of a credential (Kozolchyk: paragraphs 25 and 27; Crowe: paragraphs 14 and 28).

Claim 17:
Kozolchyk does not disclose wherein the pattern comprises a format indicative of a uniform resource locator (URL).  However, Crowe discloses the PII data his invention works with and detects via pattern can be any type of data used to identify, contact, or locate a person, or to identify an individual in context (paragraph 14).  Further, official notice is taken that before the effective filing date of applicant’s claimed invention, URLs were known data and comprised a pattern format which indicates that it is a URL and URLs could occasionally be used to identify a person since a URL can contain anything, including user identifying information, i.e. PII.  As such, it would have been obvious to one of ordinary skill in the art to modify Kozolchyk-Crowe’s combination invention such that the pattern comprises a format indicative of a URL.  The rationale for why it is obvious is that Kozolchyk’s invention works with any type of data and using a URL and pattern that a format indicative of a URL is nothing more than simple substitution of one known element for another (i.e. one type of data for another) to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).


Claim 18:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of a host name (paragraph 27; Part of an email address is a host/domain name).


Claim(s) 5, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozolchyk et al (US 2016/0352695) in view of Crowe et al (US 2017/0337393) in further view of Sawant et al (US 20170034129).
Claims 5 and 20:
	As per claim 5, Kozolchyk discloses wherein the pattern comprises a format indicative of any type of data (paragraphs 25 and 27).  Kozolchyk does not disclose, but Sawant discloses the type of data being an IP address (paragraphs 97 and 109).  
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kozolchyk’s invention so that the pattern comprises a format indicative of an IP address as made obvious over Sawant’s additional teachings.  One skilled would have been motivated to do so because Kozolchyk indicate that the type of data in his invention can be any type (paragraphs 25 and 27) and an IP address is a type of data.  Further, doing so is nothing more than simple substitution of one known element for another (i.e. one type of data for another) to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
The rejection of claim 5 applies, mutatis mutandis, to claim 20.

Claim 11:
	Kozolchyk does not disclose, but Sawant discloses a gateway device at an edge of an environment through which communications with another environment pass through the gateway device, wherein the gateway device comprises the memory and the one or more processors and is configured to output the (user) data based on a request received at a platform instance in the other environment associated with the server device (paragraphs 45, 60, 95, 97-98, and 109; Edge gateways link different networks and translates communications between the connecting networks.  Note that this is pretty much the function of a gateway in any network.  Data being user data was previously discussed in the parent claim as being taught by Kozolchyk and Crowe).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to further modify Kozolchyk’s invention using Sawant’s teachings discussed above.  One of ordinary skill would have been motivated to do so because it is pretty much the function of a gateway/edge device to translated communications from one network protocol to another so that two different networks can properly communicate.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495